STATE OF LOUISIANA

            COURT OF APPEAL, FIRST CIRCUIT

WILLIAM          W.    ALDEN,       M. D.                                          N0.    2021    CW   1289


VERSUS


PATRICK          A.    ROBERTS,          DEANNA

GROS    OLIVERO,             ANTHONY        C.
LANG,       LANG' S         ELECTRIC,            INC.,                         DECEMBER       30,      2021
AND    MEADOWBROOK                HOMEOWNERS
ASSOCIATION,                INC.




In    Re:             Anthony       C.      Lang         and    Lang' s     Electric,     Inc.,     applying
                      for    supervisory                 writs,      22nd   Judicial     District      Court,
                      Parish       of    St.      Tammany,        No.   2020- 12814.




BEFORE:               WHIPPLE,          C. J.,     PENZATO        AND   HESTER,   JJ.


        WRIT          DENIED.


                                                               VGW

                                                               AHP
                                                               CHH




COURT       OF    APPEAL,          FIRST       CIRCUIT



            f

       DEPUTY          C    ERK    OF    COURT
                 FOR       THE    COURT